       Case 2:19-cv-12376-JCZ-DMD Document 1 Filed 08/29/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


 RIVER VENTURES, L.L.C.                                    CIVIL ACTION NO.

 VS.                                                       JUDGE:

 GENESIS VENTURE LOGISTICS,                                MAGISTRATE JUDGE:
 L.L.C.


                                           COMPLAINT

       Plaintiff, River Ventures, L.L.C. (“River Ventures”), files this Complaint against

Defendant, Genesis Venture Logistics, L.L.C., averring as follows:

                                    PARTIES AND JURISDICTION

                                                  1.

       Plaintiff, River Ventures, is a Louisiana limited liability company licensed to do and doing

business within the state of Louisiana.

                                                  2.

       Defendant, Genesis Venture Logistics, L.L.C. (“Genesis”), is a Louisiana limited

liability company licensed to do and doing business in the state of Louisiana. Genesis’ principal

place of business is in St. Tammany Parish, within the Eastern District of Louisiana, where it

regularly conducts business such that it is subject to the jurisdiction of this Court.

                                                  3.

       This Court has personal jurisdiction over Defendant because its member and manager

resides in the Eastern District of Louisiana, and Defendants activities giving rise to this action

occurred in the Eastern District of Louisiana. As such, venue is proper under 28 U.S.C. § 1391.
       Case 2:19-cv-12376-JCZ-DMD Document 1 Filed 08/29/19 Page 2 of 6



                                                4.

       This court has subject matter jurisdiction under 28 U.S.C. § 1333 because this matter

concerns the breach of a maritime contract to pay charter hire.

                                              FACTS

                                                5.

       River Ventures is engaged in the business of towing assorted cargo and passenger vessels

on the Mississippi River and the Gulf Intracoastal Waterway.

                                                6.

       Genesis is a logistics and transportation company that arranges transportation of its

customers’ cargo across the world.

                                                7.

       Upon information and belief, Genesis was hired by Pontchartrain Partners, L.L.C.

(“Pontchartrain Partners”) to coordinate the logistics of transporting materials necessary for the

Texas City Dike Project (the “Materials”) from New Orleans, Louisiana to Galveston, Texas.

                                                8.

       To fulfill its commitment to Pontchartrain Partners, Genesis hired River Ventures, on three

separate occasions between November 21, 2018 and January 11, 2019, to transport by tug six

barges from New Orleans to Galveston (and back) with a minimum of 8,400 tons of Material at a

rate of $10.00 per ton, plus a demurrage standby rate for any off-loading in excess of 48 hours.

                                                9.

       River Ventures completed those assignments and subsequently invoiced Genesis for the

work. Specifically, River Ventures invoiced Genesis (1) $96,375.00 for the transport services

provided from November 21, 2018 – December 8, 2019; (2) $92,500.00 for the transport services
       Case 2:19-cv-12376-JCZ-DMD Document 1 Filed 08/29/19 Page 3 of 6



provided from December 9, 2018 – December 22, 2018; and (3) $99,000.00 for the transport

services provided from December 28, 2018 – January 11, 2019 (the “Invoices”). See Exhibit A,

in globo, River Ventures’ Invoices to Genesis.

                                                 10.

       At no time between any of the three assignments did Genesis ever object to River Ventures’

Invoices. Indeed, Genesis hired River Ventures and continued to accept River Ventures’ services

for thirty-three consecutive days after River Ventures issued its first Invoice.

                                                 11.

       Upon information and belief, Pontchartrain Partners paid Genesis for the transportation of

the Materials. Genesis has not, however, made any payments to River Ventures on any of the

Invoices despite Genesis itself having been paid by its customer for that work. The total principal

amount due under those Invoices remains $287,875.00.

                                                 12.

       On 21 June 2019, River Ventures sent a demand letter (“Demand Letter”) to Genesis

regarding the unpaid Invoices via U.S. Certified Mail, demanding payment of the full principal

amount within thirty days. See Exhibit B, River Ventures’ Demand Letter. Despite having

received the Demand Letter, Genesis has failed to pay any amounts on the Invoices. See Exhibit

C, Certified Mail Receipt of Demand Letter.

                                        CAUSES OF ACTION

                                  Count 1 – Breach of Contract

                                                 13.

       River Ventures incorporates and re-alleges the facts and allegations contained in the

preceding paragraphs.
       Case 2:19-cv-12376-JCZ-DMD Document 1 Filed 08/29/19 Page 4 of 6



                                                14.

       River Ventures and Genesis are parties to a valid and enforceable maritime contract

whereby River Ventures agreed to provide towing services to Genesis in exchange for Genesis’

payment for same.

                                                15.

       River Ventures performed its obligations and towed six barges on behalf of Genesis from

New Orleans to Galveston (and back) on three separate occasions, but Genesis breached the

contract by failing to pay River Ventures for the services provided, in the full principal amount of

$287,875.00.

                                                16.

       Genesis’ breach of contract has given rise to damages in the principal amount of

$287,875.00, as well as all accrued pre- and post-judgment judicial interest until paid.

                                Count 2 – Suit on Open Account

                                                17.

       River Ventures incorporates and re-alleges the facts and allegations contained in the

preceding paragraphs.

                                                18.

       River Ventures established an open account with Genesis so that River Ventures would

provide its towing services to Genesis on credit.

                                                19.

       Under the terms of the open account, River Ventures issued $287,875.00 in Invoices for

the services provided to Genesis. See Exhibit A, in globo, River Ventures Invoices. All the

Invoices are unpaid and overdue.
       Case 2:19-cv-12376-JCZ-DMD Document 1 Filed 08/29/19 Page 5 of 6



                                                 20.

       Accordingly, River Ventures is entitled to payment of the principal amount of $287,875.00,

plus attorney’s fees, cost, and all accrued pre- and post-judgment judicial interest until paid.

                                 Count III – Unjust Enrichment

                                                 21.

       River Ventures incorporates and re-alleges the facts and allegations contained in the

preceding paragraphs.

                                                 22.

       River Ventures provided its transport services to Genesis on three separate occasions, for

which Genesis received a direct benefit. In particular, Genesis was, upon information and belief,

paid by its customer, Pontchartrain Partners, for the delivery of the Materials.

                                                 23.

       Although Genesis availed itself of River Ventures’ services and profited from same, it has

failed to pay River Ventures the value of its services, which total $287,875.00.

                                                 24.

       Genesis has, therefore, been enriched by the acceptance of River Ventures’ services

without compensating River Ventures for that work, and, as a result, River Ventures has been

correspondingly impoverished.

                                                 25.

       No justification exists for Genesis’ enrichment at the expense of River Ventures, and as

such, River Ventures is entitled to damages in the amount of the value of its services provided to

Genesis.
       Case 2:19-cv-12376-JCZ-DMD Document 1 Filed 08/29/19 Page 6 of 6



       WHEREFORE, River Ventures, L.L.C. prays that, upon final trial of this cause, the Court

enter judgment in favor of River Ventures, L.L.C. and against Genesis Venture Logistics, L.L.C.

for all actual, economic, benefit of the bargain, and special damages; out-of-pocket costs,

expenses, and reliance damages; pre- and post-judgment interest; costs of suit; and any other relief

to which River Ventures, L.L.C. may be justly entitled.

                                                     Respectfully Submitted,

                                                     DAIGLE FISSE & KESSENICH, PLC

                                                     /s/ Michael W. McMahon
                                                     Michael W. McMahon (23987)
                                                     mmcmahon@daiglefisse.com
                                                     Paul R. Trapani, III (32735)
                                                     ptrapani@daiglefisse.com
                                                     P.O. Box 5350
                                                     Covington, LA 70434-5350
                                                     Tel: 985/871-0800
                                                     Fax: 985/871-0899
                                                     Attorneys for River Ventures, L.L.C.
